Title: To Alexander Hamilton from John Nicholson, 5 April 1793
From: Nicholson, John
To: Hamilton, Alexander


[Philadelphia] April 5 1793
sir
I have this morning seen Mr. Randolph who informed me he gave you his opinion just before on the question whether New Loan debt of this State was subscribable and that it was in the negative. It appears to have been thus decided principally to avoid any difficulty with the State. Inclosed is a Copy of a letter I addressed to the Committe on Ways & means, and should be glad you would suspend any decision on Mr. Randolphs opinion untill I have an opportunity of seeing you thereon. If the mode I propose be adopted you will have the difficulty removed.
I am Yr ob servt
J N
The Honble Alexr. Hamilton Esqrsecty Treasy
